DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. 
Regarding Claim 1 (Similarly, Claims 11-13):
	The applicant argues “The cited references fail to disclose or suggest all of these features. For example, the cited references fail to disclose or suggest “transmitting, by the Tx UE to a base station (BS), a radio resource control (RRC) message based on sidelink radio link failure (RLF) and “wherein, based on the sidelink RLF, a transmission related to a resource request for pending data is not performed,” as recited in claim 1…Applicant respectfully traverses this rejection. Yu does not disclose or suggest that a Tx UE transmits an RRC message (which is related to reporting of a sidelink RLF) to a BS, and that the Tx UE does not transmit a resource request for pending data based on the sidelink RLF, as described in claim 1.”  See page 6 of applicant’s remarks.  The examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the Tx UE does not transmit a resource request for pending data based on the sidelink RLF) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As already mentioned, Yu discloses transmitting, by the Tx UE to a base station (BS) (i.e., network apparatus 201; see figures 2-3), a radio resource control (RRC) message based on sidelink radio link failure (RLF) (i.e., the second user terminal 203 may transmit, to the network apparatus 201, a report on the radio link problem detection of the first user terminal; see paragraph [0045]) and wherein, based on the sidelink RLF, a transmission related to a resource request for pending data is not performed (in other words, by stopping downlink and uplink scheduling for the first user terminal 202; see paragraph [0046]) as recited in claim 1.
The applicant argues “As such, Yu merely discloses the actions of Yu’s “network node 201” in terms of stopping the scheduling of downlink and uplink. However, Yu says nothing about the actions of Yu’s “user terminal 202” stopping a request for resource allocation for pending data.  For example, in Yu’s system, there is a time gap between Yu’s first terminal 202 detecting the radio link failure and the time when Yu’s network node 201 receives the report of the radio link failure. During this time gap, Yu says nothing about preventing the first terminal 202 from transmitting a resource request for pending data…As such, Yu’s first terminal 202 can detect a radio link failure but nonetheless transmit a resource request for pending data to the network node 201 before Yu’s network node 201 is able to receive the RLF report (from the second terminal 203) and stop scheduling downlink and uplink transmissions. Yu fails to disclose or suggest that based on a sidelink radio link failure, a Tx UE does not transmit a resource request for pending data, as described in claim 1.  For at least these reasons, the cited references fail to disclose or suggest “transmitting, by the Tx UE to a base station (BS), a radio resource control (RRC) message based on sidelink radio link failure (RLF) and “wherein, based on the sidelink RLF, a transmission related to a resource request for pending data is not performed,” as recited in claim 1.”  See page 7 of applicant’s remarks.  The examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Yu says nothing about the actions of Yu’s “user terminal 202” stopping a request for resource allocation for pending data.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Yu says nothing about preventing the first terminal 202 from transmitting a resource request for pending data.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Yu fails to disclose or suggest that based on a sidelink radio link failure, a Tx UE does not transmit a resource request for pending data, as described in claim 1.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner would like to point out that the claim language say nothing about the UE actively transmitting a resource request however, the claim states “a transmission related to a resource request…”  In other words, according to the claim language, the transmission that is not performed does not have to be the resource request itself but rather “a transmission related to a resource request”.
According to paragraph [0046] of Yu, based on the radio link problem (i.e., radio link failure) the downlink and uplink scheduling is stopped.  In other words, the radio connection has stopped preventing any transmission including the claimed “transmission related to a resource request…” Yu teaches stopping and preventing any transmission (i.e., transmissions are not performed)  therefore, Yu discloses applicant’s claimed wherein, based on the sidelink RLF, a transmission related to a resource request for pending data is not performed.
The applicant argues “…Moreover, this time gap in Yu’s system (between when an RLF is detected and when Yu’s network node 201 stops downlink and uplink scheduling) is exacerbated by the fact that the “report” of the RLF is actually received from a “second user terminal 203” rather than the first terminal 202 which detected the radio link failure.”  See page 7 of applicant’s remarks.  The examiner respectfully disagrees.
In addition to what has already been mentioned above, the examiner would like to point out that this argument is moot because the claim does not mention detecting the radio link failure but rather, transmitting, by a TxUE, a RRC based on RLF.  This action is done by Yu’s “second user terminal 203” because the second user terminal 203 is also, a TxUE as required in the claims.         
For the reasons as presented above, Yu discloses “transmitting, by the Tx UE to a base station (BS), a radio resource control (RRC) message based on sidelink radio link failure (RLF) and “wherein, based on the sidelink RLF, a transmission related to a resource request for pending data is not performed,” as recited in claim 1.”  
Therefore, it is shown that Yu discloses all limitations as required in independent claims 1 and 11-13.
To help along with prosecution, the examiner did an updated search and found Lee et al., US Pub No. 2015/0264738 (pars. 323, 324) that teaches the UE cannot transmit the RRC re-establishment request message to the BS of the cellular network during the RLF phase.  This is considered as a transmission related to a resource request that is not performed based on RLF.  The “pending data” is the understood data that is transmitted/received as discussed in par. 32 and depicted in figure 2 of Lee.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Yu), U.S. Publication No. 2015/0365994.
	Regarding Claims 1 and 11-13, Yu discloses a method performed by a Tx user equipment (UE) (i.e., second user terminal 203; see figures 2-3) operating in a wireless communication system (see figures 2-3), the method comprising:
establishing, by the Tx UE, a link with a Rx UE (i.e., first user terminal 202) (i.e., a device-to-device link may have been established between the first user terminal 202 and a second user terminal UE2 203; see paragraph [0045]); and
transmitting, by the Tx UE to a base station (BS) (i.e., network apparatus 201; see figures 2-3), a radio resource control (RRC) message based on sidelink radio link failure (RLF) (i.e., the second user terminal 203 may transmit, to the network apparatus 201, a report on the radio link problem detection of the first user terminal; see paragraph [0045]),
wherein the RRC message is related to reporting of the sidelink RLF to the BS (see paragraphs [0045]-[0046]), and
(in other words, by stopping downlink and uplink scheduling for the first user terminal 202; see paragraph [0046]).
Yu fails to disclose wherein the RRC message includes a destination identifier (ID) related to the sidelink RLF.  However, paragraphs [0028] and [0054] of Yu disclose UE1 may indicate the detection of a radio problem to UE2 over the D2D link when UE1 detects the problem during the first phase of RLF. In addition to the radio problem detection indication, UE1 may also indicate to UE2, over the D2D link, a C-RNTI identifier of UE1, a DRX configuration and UL timing advance information.  Therefore, Yu teaches in a RRC connection mode, D2D link between UE1 and UE2, a destination identifier (ID) related to the sidelink RLF is included in the RRC message.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Yu’s invention for proactively reducing the impact caused by the radio problem (see paragraph [0029]).	
Regarding Claim 2, Yu discloses wherein the destination ID is related to transmission resource allocation of the BS (see paragraph [0028]).
Regarding Claim 10, Yu discloses wherein the Tx UE communicates with at least one of another UE, a UE related to autonomous driving vehicle, a BS, or a network (see figures 2-3).
5.	Claims 3, 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Pelletier et al. (Pelletier), U.S. Publication No. 2016/0285716.
Regarding Claim 3, Yu discloses the method as described above.  Yu fails to disclose wherein the sidelink RLF is based on retransmission occurrences of a (see paragraph [0167]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Pelletier’s invention with Yu’s invention to successfully transmit and/or receive over the reconfigured interface as discussed in Pelletier.
Regarding Claim 5, Yu discloses the method as described above.  Yu fails to disclose wherein the Tx UE does not transmit a transmission resource request related to the destination ID any longer after transmitting the RRC message.  Pelletier discloses wherein the Tx UE does not transmit a transmission resource request related to the destination ID any longer after transmitting the RRC message (in other words, fallback reconfiguration may be configured by RRC; see paragraphs [0171]-[0172]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Pelletier’s invention with Yu’s invention to successfully transmit and/or receive over the reconfigured interface as discussed in Pelletier.
Regarding Claim 6, Yu discloses the method as described above.  Yu fails to disclose wherein the transmission resource request is one of a scheduling request (SR) and a sidelink buffer status report (BSR).  Pelletier discloses wherein the transmission resource request is one of a scheduling request (SR) and a sidelink buffer status report (BSR) (see paragraph [0172]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Pelletier’s 
Regarding Claim 7, Yu discloses the method as described above.  Yu fails to disclose wherein the sidelink RLF is based on reception of an OUT OF SYNC indication a predetermined number of or more times.  Pelletier discloses wherein the sidelink RLF is based on reception of an OUT OF SYNC indication a predetermined number of or more times (see paragraph [0165]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Pelletier’s invention with Yu’s invention to successfully transmit and/or receive over the reconfigured interface as discussed in Pelletier.  
Regarding Claim 9, Yu discloses the method as described above.  Yu fails to disclose wherein the RRC message is transmitted, when a latency budget of data transmission in service is larger than a delay until transmission resources are allocated by the BS.  Pelletier discloses wherein the RRC message is transmitted, when a latency budget of data transmission in service is larger than a delay until transmission resources are allocated by the BS. (see paragraphs [0082]-[0083]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Pelletier’s invention with Yu’s invention to successfully transmit and/or receive over the reconfigured interface as discussed in Pelletier.  
	
6.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Hahn, U.S. Publication No. 2019/0306908.
	Regarding Claim 8, Yu discloses the method wherein the destination ID is generated by a layer of the Tx UE as described above.  Yu fails to disclose by a vehicle-(see paragraph [0002]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Hahn’s invention with Yu’s invention for preventing transmission latency due to RLF in a V2X communication system (see paragraph [0008] of Hahn).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645      
January 13, 2022